DETAILED ACTION
	This Office action is in response to the communication filed on 10/26/2022. Claims 1-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 16 in the Remarks section (pages 8-10) have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 
U.S. Patent Publication 2019/0107754 A1 by Sako et al. (“Sako”) in view of U.S. Patent Publication 2018/0268781 A1 by Park et al. (“Park”) address the limitations set forth in the amended claims as the new grounds for rejection.
Applicant's arguments have been fully considered with respect to 2-15 and 17-20 in the Remarks section (page 11) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0107754 A1 by Sako in view of U.S. Patent Publication 2018/0268781 A1 by Park
Regarding claim 1, Sako discloses a display device (Fig. 1) comprising: 
a liquid crystal display panel (Fig. 1, display panel 30 was a liquid crystal image display panel as in [0021]); 
a backlight unit (Fig. 1, illuminator 50) including a plurality of light source arrays (Fig. 1, light sources 51 included in the illuminator 50 as in [0020] were separated into arrays) and driven in a state of being divided into a plurality of blocks (Fig. 1 and 6; [0034], The illuminator 50 has segment blocks (P1, P2, . . . , and P22) set in different positions in the display area OA. One or more of the light sources 51 is/are disposed in each of the segment blocks); and 
a backlight dimming controller (Fig. 1, signal processor 10 included luminance calculator 11) configured to calculate luminance values of the light source arrays, wherein the backlight dimming controller is configured to logically divide each of the plurality of light source arrays into a plurality of unit blocks (Figs. 8-9; [0044], FIG. 8 is a schematic diagram illustrating a relation between the light sources 51 and dividing lines dividing the display area OA into a plurality of logical blocks, required luminance being calculated by the required luminance calculator 11 for each of the logical blocks) and control brightness of an output image to be determined independently on each of the unit blocks (Figs. 8-9; [0034], The required luminance calculator 11 individually calculates the luminance of light required for each of the logical blocks.).  

However, Sako does not teach luminance values were dimming values. 
However, in the analogous art of LCD displays, Park teaches when the LCD panel 210 is a high resolution panel, it is desirable to allow currents of variable levels to flow into the light sources to among the light sources based on local dimming data in order to improve contrast. According to this, the currents of variable levels flow in proportion to the local dimming data so that each of the light sources output light of different illuminance according to the local dimming data (Park [0152]-[0153]). It would have been obvious before the effective filing date of the invention that the luminance values were also local dimming data values with respect to light sources in an LCD display as taught by Park. One having ordinary skill in the art would have been motivated to have allow currents of variable levels to flow into the light sources to among the light sources based on local dimming data to output different illuminances, in order to improve contrast (Park [0152]-[0153]).

Regarding claim 2, Sako of the combination of references further teaches the display device according to claim 1, wherein brightness of images output through the liquid crystal display panel is differently detected for each of the unit blocks (Figs. 8-9; [0034], The required luminance calculator 11 individually calculates the luminance of light required for each of the logical blocks).  

Regarding claim 3, Sako of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to correct dimming values of the plurality of unit blocks based on input image data ([0044], The required luminance calculator 11 calculates the luminance of light required for the display output of the image corresponding to the input signals IP on a logical block-by-logical block basis).

Regarding claim 4, Sako of the combination of references further teaches the display device according to claim 3, wherein the backlight dimming controller is configured to calculate dimming values of the plurality of light source arrays based on the input image data ([0044], The required luminance calculator 11 calculates the luminance of light required for the display output of the image corresponding to the input signals IP on a logical block-by-logical block basis) and divide each of the plurality of light source arrays into a plurality of unit blocks so that the plurality of unit blocks have calculated dimming values, respectively ([0044], dividing lines dividing the display area OA into a plurality of logical blocks, required luminance being calculated by the required luminance calculator 11 for each of the logical blocks). 
 
Regarding claim 5, Sako does not teach the display device according to claim 4, wherein the backlight dimming controller is configured to correct a dimming value of a unit block corresponding to a boundary region between a bright portion and a dark portion among the plurality the plurality of unit blocks divided to have the calculated dimming values, respectively, to be smaller than the calculated dimming value. 
 However, in the analogous art of dimming in a LCD display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range. An illuminance sensor of an image display apparatus senses an ambient brightness to use for correcting the light leakage. When a difference in local dimming data of an input image between adjacent first and second regions is above a first reference value, the processor controls driving times of at least some of the switching elements to decrease a difference in illuminance between the first region and the second region, based on the illuminance sensed by the illuminance sensor 195, thereby reducing the halo phenomenon in displaying images. (Park [0029]-[0031]). It would have been obvious before the effective filing date decrease the difference in required luminance adjustment in areas of light leakage in Sako. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big and prevent the halo phenomenon (Park [0029]-[0031]). 

Regarding claim 7, Sako of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to correct the input image data based on dimming values of the plurality of unit blocks ([0044],The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block correcting the initial display output value of the pixels).

Regarding claim 8, Sako of the combination of references further teaches the display device according to claim 7, wherein the backlight dimming controller is configured to determine a correction degree of the image data based on the dimming values of the unit blocks and a representative dimming value of a light source array to which the unit blocks belong ([0044],The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block correcting the initial value of the pixels).

Regarding claim 9, Sako of the combination of references further teaches the display device according to claim 8, wherein the backlight dimming controller is configured to determine a correction degree of a unit block having a dimming value less than the representative dimming value to be smaller than a correction degree of a unit block having a dimming value larger than the representative dimming value. 
However, in the analogous art of dimming in a display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range. An illuminance sensor of an image display apparatus senses an ambient brightness to use for correcting the light leakage. When a difference in local dimming data of an input image between adjacent first and second regions is above a first reference value, the processor controls driving times of at least some of the switching elements to decrease a difference in illuminance between the first region and the second region where a dark region was located, based on the illuminance sensed by the illuminance sensor 195, thereby reducing the halo phenomenon in displaying images. (Park [0029]-[0031]). It would have been obvious before the effective filing date decrease the difference in required luminance adjustment in areas of light leakage in Sako. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big and prevent the halo phenomenon (Park [0029]-[0031]). 

Regarding claim 10, Sako of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to differently adjust dimming values corrected in the plurality of unit blocks based on surrounding brightness ([0044], The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block which had multiple pixels according to the highest luminance pixel).

Regarding claim 11, Sako of the combination of references further teaches the display device according to claim 10, wherein the backlight dimming controller is configured to correct the dimming values of the plurality of unit blocks as the surrounding brightness is darker ([0044], The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block which had multiple pixels. When the multiple pixels were darker, they were adjusted to the luminance of the pixel with highest luminance).
Regarding claim 12, Sako of the combination of references further teaches the display device according to claim 11, wherein if the backlight dimming controller corrects a dimming value of a first unit block to a first dimming value when the surrounding brightness is a first brightness ([0044], The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block which had multiple pixels),
 the backlight dimming controller is configured to correct the dimming value of the first unit block to a second dimming value is less than the first dimming value when the surrounding brightness is a second brightness that is darker than the first brightness([0044], The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block which had multiple pixels. Highest luminance pixel in darker display output was less than highest luminance value in not dark display output).

Regarding claim 13, Sako does not teach the display device according to claim 10, further comprising an illuminance sensor configured to detect the surrounding brightness. 
However, in the analogous art of dimming in a display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range. A illuminance sensor of an image display apparatus senses an ambient brightness to use for correcting the light leakage. When a difference in local dimming data of an input image between adjacent first and second regions is above a first reference value, the processor controls driving times of at least some of the switching elements to decrease a difference in illuminance between the first region and the second region, based on the illuminance sensed by the illuminance sensor 195, thereby reducing the halo phenomenon in displaying images. (Park [0029]-[0031]). It would have been obvious before the effective filing date decrease the difference in required luminance adjustment in areas of light leakage in Sako. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big and prevent the halo phenomenon (Park [0029]-[0031]). 

Regarding claim 14, Sako of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller comprises a unit block dimming value calculator configured and calculate dimming values of the plurality of unit blocks ([0044], The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block). 

Regarding claim 15, Sako of the combination of references further teaches the display device according to claim 14, wherein the backlight dimming controller is further configured to:
correct the dimming values of the unit blocks calculated by the unit block dimming value calculator, based on the input image data, determine a representative dimming value of a light source array to which the unit blocks belong, based on the corrected dimming values of the unit blocks ([0044], The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block which had multiple pixels);
determine a correction degree of transmittance based on the corrected dimming values of the unit blocks and the determined representative dimming value; and correct the input image data based on the determined correction degree of transmittance ([0046], The backlight lighting amount calculator 12 calculates the lighting amount of each of the light sources 51 corresponding to the luminance of light required for the display output of the logical block calculated by the required luminance calculator 11. The backlight lighting amount calculator 12 calculates the lighting amount of each of the light sources 51 overlapping a corresponding one of the logical blocks).
Regarding claim 16, the above rejection of the display device in claim 1 stands for the corresponding method claimed.
Regarding claim 17, Sako in view of Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.
Regarding claim 18, Sako and Park renders obvious the claim limitations in consideration of the grounds of rejection of claims 3, 4, and 5 above.
Regarding claim 20, Sako and Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 019/00107754 A1 by Sako in view of U.S. Patent Publication 2018/0268781 A1 by Park, and further in view of U.S. Patent Publication 2009/0189543 by Yeo et al. (“Yeo.”)

Regarding claim 6, Sako of the combination of references further teaches the display device according to claim 5, wherein the backlight dimming controller is configured to determine an maximum of the dimming values of the plurality of unit blocks as a representative dimming value of a light source array to which the unit blocks belong (Fig. 9; [0047]-[0048], Specifically, the backlight control converter 13 refers to the conversion table illustrated, for example, in FIG. 9 and reads the lighting amounts of the light sources 51 calculated on a logical block-by-logical block basis as information for determining the lighting amounts of the light sources 51 in any one of the segment blocks). 
However, the calculated amount was the highest of the logical blocks set as the segment block value, not an average of the dimming values. However, in the analogous art of backlight control, Yeo teaches the backlight assembly included light sources grouped into light-emitting unit blocks corresponding to dimming unit areas (Yeo [0084]). The dimming unit areas have representative greyscale values that included an average value, a maximum value, a minimum value, and a root mean square of the individual gray scales corresponding to each of the dimming unit areas. Lighting luminance was based on these average values for light-emitting unit blocks (Yeo [0085]-[0095]). It would have been obvious used an average instead of a maximum of the logical blocks as the representative lighting amount value for a segment block in Sako. One of ordinary skill int the art would have motivated to determine a representative value that included an average value, a maximum value, a minimum value, and a root mean square of the individual gray scales of the dimming areas to determine target luminance values (Yeo [0085]-[0095] and [0127]).
Regarding claim 19, Sako and Park and Yeo renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621 


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621